Citation Nr: 0016581	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 23, 1963 rating decision which denied entitlement to 
service connection for an acquired psychiatric disorder.

2.  Entitlement to an effective date prior to December 21, 
1995, for a grant of service connection for paranoid type 
schizophrenic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to June 
1963.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona, which granted service connection for 
schizophrenia and assigned a 100 percent disability 
evaluation, effective December 21, 1995.  A notice of 
disagreement was received in March 1998, and a statement of 
the case was issued in December 1998.  The veteran's 
substantive appeal was received in December 1998.  The 
veteran's claims file was subsequently transferred to the 
Milwaukee, Wisconsin, Regional Office (RO).

Although the appeal began in connection with the effective 
date issue, the RO construed the veteran's contentions as 
also including a claim of CUE in a prior rating decision.  
The RO duly included discussion of CUE in a supplemental 
statement of the case.  For purposes of clarity, the Board 
addresses the CUE issue and the effective date issue 
separately. 

In his substantive appeal, the veteran requested a Board 
hearing.  In correspondence received in October 1999, the 
veteran indicated that he wished to withdraw his Board 
hearing request.


FINDINGS OF FACT

1.  By rating decision of December 23, 1963, a claim by the 
veteran for entitlement to service connection for psychiatric 
disability was denied; the veteran did not initiate an appeal 
with a notice of disagreement. 

2.  The December 23, 1963, rating decision  was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.

3.  On December 21, 1995, the veteran filed a request to 
reopen his claim of entitlement to service connection for 
psychiatric disability. 

4.  By rating decision in February 1998, service connection 
for paranoid type schizophrenic disorder was established, 
effective December 21, 1995.

5.  A request by the veteran to reopen his claim of 
entitlement to service connection for paranoid type 
schizophrenic disorder was not received prior to December 21, 
1995.


CONCLUSIONS OF LAW

1.  The December 23, 1963, rating decision which denied 
entitlement to service connection for psychiatric disability 
did not involve clear and unmistakable error. 38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.105(a) (1999).

2.  The December 23, 1963, rating decision which denied 
entitlement to service connection for psychiatric disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

3.  The criteria for entitlement to an effective date prior 
to December 21, 1995, for a grant of service connection for 
paranoid type schizophrenic disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE in the rating decision of December 23, 1963

Prior determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
by that very fact, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

An unappealed December 1963 rating decision denied the 
veteran's claim for service connection for psychiatric 
disability on the basis that the veteran suffered from 
personality disorders which are not disabilities for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  

The relevant evidence of record at the time of the December 
1963 rating decision consisted of service medical records and 
an October 1963 VA examination report.  The veteran's March 
1963 entrance examination report did not note a psychiatric 
disorder.  A May 1963 service medical record indicated that 
the veteran had an emotional instability reaction.  A June 
1963 Report of Medical Survey revised the veteran's diagnosis 
to passive dependency reaction.  At an October 1963 VA 
special psychiatric examination, the veteran was diagnosed 
with an inadequate personality and a passive dependent 
personality disorder.

The veteran has essentially argued that the December 23, 
1963, rating decision involved CUE by relying on the service 
medical records and October 1963 VA examination which had 
"misdiagnosed" his condition, i.e., had failed to find that 
the veteran suffered from schizophrenia during service and 
not a personality disorder.  The Board observes that the 
service medical records and the October 1963 VA examination 
were the only medical evidence of record at the time of the 
December 1963 rating decision, and the finding that the 
veteran suffered from a personality disorder was therefore 
not contradicted by any other medical evidence.  In light of 
the available evidence at the time of the December 1963 
rating decision, the Board finds that it was not unreasonable 
to deny service connection for an acquired psychiatric 
disorder, as there was no evidence of record indicating that 
the veteran suffered from any psychiatric impairment other 
than a personality disorder.

The Board acknowledges that an April 1997 VA Board of 
psychiatrists opined that the veteran's schizophrenia had its 
onset during service or shortly after separation.  However, 
the Board also notes that the evidence at the time of the 
December 1963 rating decision did not contain a medical 
opinion relating schizophrenia to service; in fact, there was 
no evidence suggesting that the veteran even suffered from 
schizophrenia.  The medical evidence of record at that time 
only showed personality disorders.  A determination that 
there was CUE in the December 1963 rating decision must be 
made on the record that existed at the time of that decision, 
and evidence submitted since that decision cannot be the 
basis for a finding of CUE.  See Russel v. Principi, 3 Vet. 
App. 310, 313-14 (1992); see also 38 C.F.R. 
§ 20.1403(d)(1)(2) (1999) (a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision cannot form a basis for a claim of CUE).  

In sum, the Board concludes that the December 23, 1963, 
rating decision did not involve CUE.  38 C.F.R. § 3.105(a).  
As the veteran did not file a notice of disagreement to 
initiate an appeal from that determination, it is final.  38 
U.S.C.A. § 7105(c). 

II.  Earlier effective date for service connection for 
schizophrenia

As noted in the preceding discussion, there was no CUE in the 
December 23, 1963 rating decision, and the unappealed 
December 1963 rating decision denying service connection for 
an acquired psychiatric disorder is final.  Final decisions 
can be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The effective date of a grant 
of service connection based on new and material evidence 
received after final disallowance is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

It is undisputed that on December 21, 1995, the Phoenix, 
Arizona Regional Office received a request by the veteran to 
reopen his claim for entitlement to service connection for 
schizophrenia.  The question then becomes whether VA was in 
receipt or possession of any communication prior to December 
21, 1995, that can reasonably be construed as a request to 
reopen his psychiatric disability claim.  

Although the veteran wrote to the VA several times between 
December 1963 and December 1995, his communications did not 
include any request that his psychiatric disability claim be 
reopened.  Further, the Board notes here that under certain 
circumstances, the date of an outpatient or hospital 
examination or the date of hospital admission to a VA or 
uniformed services hospital, or the date of the veteran's 
admission to a non-VA hospital, where the veteran was 
maintained at VA expense, will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  However, the 
cited regulation is predicated on a prior disallowance of a 
formal claim for compensation for the reason that the 
service-connected disability is not compensable in degree.  
38 C.F.R. § 3.157(b).  In this case, the veteran's original 
claim of service connection for psychiatric disability was 
not denied on the basis that is was not compensable in 
degree, but rather that only personality disorders were shown 
to be present and personality disorders are not disabilities 
for VA compensation purposes.  Accordingly, there is no basis 
for viewing any medical records as claims to reopen.

The effective date of the grant of service connection for 
schizophrenia cannot be earlier than the date of the receipt 
of his request to reopen his claim since the December 23, 
1963, rating decision became final due to his failure to 
initiate an appeal and since (as discussed earlier) there was 
no CUE involved in that decision.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The earliest request by the veteran to 
reopen his claim for service connection for schizophrenia was 
December 21, 1995.  In view of the foregoing, the Board finds 
that the proper effective date of the grant of service 
connection for paranoid type schizophrenic disorder is 
December 21, 1995.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

